Exhibit 10.6

As of March 31, 2008

StockerYale, Inc.

32 Hampshire Road

Salem, New Hampshire 03079

Attention:        Chief Financial Officer

 

  Re: Amendment to Common Stock Purchase Warrant No. 1

(Issue Date: July 13, 2005)

Ladies and Gentlemen:

Reference is made to (a) that certain Common Stock Purchase Warrant No. 1 issued
by StockerYale, Inc., a Massachusetts corporation (the “Company”) on July 13,
2005 in favor of Valens U.S. SPV I, LLC (as partial assignee of Laurus Master
Fund, Ltd. (“Laurus”)) (“Valens US”), Valens Offshore SPV II, Corp. (as partial
assignee of Laurus) (“Valens Offshore”) and PSource Structured Debt Limited (as
partial assignee of Laurus) (“PSource” and, together with Valens US and Valens
Offshore, collectively the “Holders”), providing for the purchase of up to an
aggregate amount of 150,000 shares of Common Stock of the Company (collectively,
the “Warrant”) and (b) that certain lockup agreement dated as of the date
hereof, made by the Holders in favor of the Company with respect to the
Securities defined therein. Capitalized terms used herein that are not defined
shall have the meanings given to them in the Warrant.

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree that “Expiration Date” (as defined in the Warrant) is hereby
amended such that “Expiration Date” shall hereafter mean July 13, 2017.

This letter agreement shall become effective upon receipt by the Holders of a
copy of this letter agreement executed by the Company.

Except as specifically amended herein, the Warrant shall remain in full force
and effect, and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this letter agreement shall not operate as a waiver of any
right, power or remedy of the Holders, nor constitute a waiver of any provision
of the Warrant. This letter agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

 

Very truly yours, VALENS U.S. SPV I, LLC By:  

Valens Capital Management, LLC,

its investment manager

By:  

/s/ Scott Bluestein

Name:   Scott Bluestein Title:   Authorized Signatory VALENS OFFSHORE SPV II,
CORP. By:  

Valens Capital Management, LLC,

its investment manager

By:  

/s/ Scott Bluestein

Name:   Scott Bluestein Title:   Authorized Signatory PSOURCE STRUCTURED DEBT
LIMITED By:  

Laurus Capital Management, LLC,

its investment manager

By:  

/s/ Scott Bluestein

Name:   Scott Bluestein Title:   Authorized Signatory

 

CONSENTED AND AGREED TO: STOCKERYALE, INC. By:  

/s/ Mark W. Blodgett

Name:   Mark W. Blodgett Title:   President and Chief Executive Officer

AMENDMENT TO WARRANT NO. 1

(ISSUE DATE: JULY 13, 2005)